Title: To Alexander Hamilton from George Izard, 2 March 1800
From: Izard, George
To: Hamilton, Alexander

Philadelphia. March 2d 1800
Dear Sir,
If any thing could add to the respectful sense I entertain of your favors to me, it would be the obliging manner in which you received my Request of directing my choice. I have determined to accept of Mr. Smith’s Invitation, and have been principally influenced by curiosity in the step I have taken. The hope of seeing countries so little known to us as the Turkish Dominions is a powerful attraction to this new Career.
On informing Mr. McHenry of my intention I asked him if it would be impossible to allow me to retain my Rank in the Army, and obtain leave of absence during a twelvemonth—there are several Instances of such favors having been granted to Officers, and there is even now an example of it. He referred me to you on the subject—if there is no impropriety in my request I should hope that you would not refuse me an opportunity of offering my services to you on a future occasion.

If I can settle some business for Mr. Smith by the middle of the week I shall set out for New York at that time, and endeavor to pass in the packet to Falmouth which sails in a few days. In taking leave of you I hope to see you persuaded of the Sincerity with which I am, Dear Sir,
Your grateful humble servant:

Geo. Izard.
Genl. Hamilton.

